DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 6/2/2021.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 7, 8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The phrase “determine the inductance by measuring a change in resonance of the coil” on lines 15-16 introduces new matter and lacks proper written description.  
1) The Examiner acknowledges that applicant has an equation for the inductance in paragraph [0035] of the published application.  Applicant also states in paragraph [0033] that changes in inductance can be used to determine a position of the target.  However, applicant does not originally disclose that the inductance itself is determined by measuring a change in resonance of the coil.  Paragraph [0034] explains that optionally, the LDC 240 is operable to measure variations in the applied current by measuring a change in resonance of the coil.  However, applicant does not explain what the measured variation in the current is used for, and it is not inherent or implicit that such a use must be to determine the inductance.  For example, applicant in paragraph [0033] explains that the Q-factor is another coil characteristic that can be obtained, and thus the measured variations of current may refer to the Q-factor.  Furthermore, variations in the current could also be used to determine whether or not the proper amount of current is continuously applied to the coil so that adjustments can be made to ensure a proper current value.  As such, the above phrase introduces new matter because applicant does not reasonably disclose that the inductance is determined by measuring a change in resonance of the coil.
2) Applicant is now reciting both the determination of inductance and the measuring of inductance on lines 17-18.  Applicant does not originally disclose two distinct findings of inductance in that applicant does not originally disclose a determination of inductance and a separate measurement of inductance.  As such, the above phrase introduces new matter.

As to Claims 3, 5, 7, 8, and 10,
These claims stand rejected for incorporating and reciting the above rejected subject matter of claim 1 and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “the measured inductance” on lines 17-18 is indefinite.  Applicant does not previously recite a measured inductance as applicant has amended the claim to recite “determine the inductance” instead of “measure the inductance.”  As best understood, applicant means for the above measurement and now recited determination to refer to the same thing but are being distinctly recited.  As such, it is unclear what measurement of inductance applicant is referring to, and the difference and relationship between the above phrase and the now recited determination of inductance is unclear. 
As to Claims 3, 5, 7, 8, and 10,
These claims stand rejected for incorporating and reciting the above rejected subject matter of claim 1 and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US 2015/0308810 A1) in view of Jagiella (US 2001/0052771).
As to Claim 1,
Gilmore discloses A system, comprising: a sensing area including a surface (Figure 2/ note the area around the sensors (22,26) and the surface they are on along with the surface of the target (84)) orthogonal to a longitudinal axis (Z-axis in the up/down direction of Figure 2), a first sensor (22) having a coil around the longitudinal axis (Figure 2 / the axis can be (40)), the coil configured to generate a time-varying magnetic field responsive to an electrical stimulus (Paragraph [0020]), the time-varying magnetic field having magnetic field lines intersecting the sensing area (Figure 2 / note this is a property of the system), and the coil having an inductance that changes as a conductive target (24),(28) moves within the sensing area relative to the coil (Figure 2), (Paragraph [0020]); a second sensor (26) having a first output and configured to: measure a distance along the longitudinal axis between the coil and the surface (Figures 2, 2A / 
Gilmore does not expressly disclose determining the inductance by measuring a change in resonance of the coil.

It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Gilmore to include determining the inductance by measuring a change in resonance of the coil as taught by Jagiella in order to be able to detect a change in position utilizing a manner of determining inductance that is simple and thus easy to perform, requiring minimal data processing (Paragraph [0015] / note the determination of inductance is performed in a simple manner).
As to Claim 3,
Gilmore teaches the target receives an amount of magnetic flux from the time-varying magnetic field, the amount of magnetic flux received by the target changes as the target moves within the sensing area relative to the coil, and the inductance changes responsive to a change in  the amount of flux received by the target (Paragraphs [0020],[0021] / note movement along the axes).
As to Claim 5,
 Gilmore teaches the coil has a quality factor  (Figures 1,2 / note this is a property of the system as a coil must have a quality factor).
As to Claim 7,
Gilmore teaches the target is shaped to variably cover the sensing area according to a movement of the target within the sensing area plane (Figure 2 / note the shape of the target changes over the sensing area).
As to Claim 8,
Gilmore teaches the movement of the target within the sensing area includes a translation of the target relative to the sensing area (Paragraphs [0019]-[0022]), (Figures 1 and 2).
As to Claim 10, 
Gilmore teaches the circuit includes a processing circuit (Paragraphs [0023] / note the controller determines a position and thus must include a processing circuit).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858